DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 10 December 2019 which is a Continuation of PCT/US2019/037717 filed 18 June 2019 which claims priority PRO 62/782,137, and is a Continuation in Part of application 16/012,146 now US Patent 11,260,950 filed 19 June 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: “retail a ballast gas therein” should be corrected to “retain a ballast gas therein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner (US 2014/0353424) in view of Park et al. (KR 20160024328, translation used for citations).
- Regarding Claim 1. Ratner discloses a system (300, fig. 3 and 5-15) comprising: 
an altitude control system (20, fig. 5 “air mass fill and release mechanism” [0013]) for an unmanned aerial vehicle (10, “balloon” [0118]) comprising: 
a compressor assembly (24/26, “impeller” [0119])) including: 
a compressor housing (26) including an inlet (90/92/94), an entrance to the inlet (fig. 8 illustrates the entrance to the inlet), an outlet (25/27), and a central cavity (24) extending therethrough and joining the inlet to the outlet (illustrated by fig. 5-8).  Ratner does not disclose a diffuser coupled to the compressor housing; a motor housing disposed within the central cavity at the inlet of the compressor housing; a motor disposed within the motor housing; and an impeller disposed at an outlet of the compressor housing, the impeller coupled to a driveshaft for rotation therewith, wherein the impeller overlies the motor housing such that the motor housing is positioned between the impeller and the entrance to the inlet.
However, Park discloses a compressor further comprising a diffuser (310) coupled to the compressor housing (100); a motor housing (100); a motor (400) disposed within the motor housing (100); and an impeller (300) disposed at an outlet (320), the impeller (300) coupled to a driveshaft (200) for rotation therewith, wherein the impeller (300) overlies the motor housing (100) such that the motor housing (100).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the compressor of Ratner to incorporate the additional features of the compressor of Park to allow for the compressor to function to move air efficiently into and out of the balloon of Ratner for time sensitive altitude control as detailed by [0103] of Ratner.
- Regarding Claim 3. Ratner as modified discloses the system according to claim 1, wherein the compressor housing (26) is a monolithic housing (fig. 5 illustrates the housing as a monolithic housing).
- Regarding Claim 4. Ratner as modified discloses the system according to claim 1, further comprising an outer envelope (302) configured to retain a lift gas therein (“helium, hydrogen” [0103]) and an inner envelope (310) disposed within the outer envelope (302), the inner envelope (310) being configured to retain ballast gas therein (“air” [0103]), wherein the compressor assembly (24/26) regulates an amount of air within the inner envelope (“amount of air in the bladder could be changed by pumping air into and out of the bladder” [0103]).
- Regarding Claim 6. Ratner as modified discloses the system according to claim 1, further comprising a valve assembly (70a/b/c) coupled to the inlet (illustrated by fig. 8), the valve assembly (70a/b/c) being configured to regulate an amount of air entering into the entrance of the inlet (“When it is desired to add air to the bladder, the impeller is turned on and air is forced towards the inlet ports in the plate. A pressure against the bottom of each of the umbrella valves is caused by the force of the air moved towards the inlet ports by the impeller within the housing” [0122]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ratner as modified in view of Obviousness.
Regarding Claim 5. Ratner as modified discloses the system according to claim 1, further comprising an outer envelope (302), and an inner envelope (310) disposed within the outer envelope (302), wherein the compressor assembly (24/26) regulates an amount of air within the envelope (302/310).  Ratner does not disclose the outer envelope containing the air for ballast or the inner envelope containing the lift gas.  
However, the examiner contends that a rearrangement of parts wherein which envelope contains which gas is an obvious matter of design choice for one of ordinary skill in the art as the adjustment of which envelope contains which gas would not alter the system in an unknown manner.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner in view of Trassl (US 4,500,066).
- Regarding Claim 14. Ratner discloses a system (300, fig. 3 and 5-15) comprising: 
an altitude control system (20, fig. 5 “air mass fill and release mechanism” [0013]) for an unmanned aerial vehicle (10, “balloon” [0118]) comprising: 
an inlet (illustrated by fig. 8) opening to an interior portion of the unmanned aerial vehicle (10), the inlet opening having a circumferential area (illustrated by fig. 5).  Ratner does not disclose a valve assembly coupled to the inlet opening including: a valve head configured to move into and away from the inlet opening so as to change a size of the circumferential area of the inlet opening; 
a driveshaft coupled to the valve head at a first end; and a motor assembly coupled to a second end of the driveshaft, wherein the valve head is configured to move between a first fully extended position within the inlet opening and a second retracted position away from the inlet opening, and wherein when the valve head is in the first fully extended position, the valve head is arranged to occupy an entire circumferential area of the inlet opening thereby prohibiting free flow of contents into and out of the inlet opening.
However, Trassl discloses a similar compressor which incorporates a valve assembly (fig. 2): a valve head (402) configured to move into and away from the inlet opening so as to change a size of the circumferential area of the inlet opening (illustrated by fig. 2 as the movement of the valve head will alter the size of the opening as the valve head moves); a driveshaft (217) coupled to the valve head (402) at a first end (illustrated by fig. 2); and a motor assembly (206) coupled to a second end of the driveshaft (217), wherein the valve head (402) is configured to move between a first fully extended position within the inlet opening and a second retracted position away from the inlet opening, and wherein when the valve head (402) is in the first fully extended position, the valve head (402) is arranged to occupy an entire circumferential area of the inlet opening thereby prohibiting free flow of contents into and out of the inlet opening (illustrated by fig. 2 and detailed within claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Ratner to incorporate the valve assembly details as disclosed by Trassl to allow for the valve assembly of Ratner to be fully sealable to ensure no loss of lifting gas for altitude control.
- Regarding Claim 15. Ratner as modified discloses the system according to claim 14.  Trassl further discloses wherein the motor assembly (206) further comprises a motor and a motor housing (221, illustrated by fig. 2), the motor housing (221) defining a bore configured to receive the driveshaft (217) of the motor (206) therethrough (illustrated by fig. 2).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner as modified in view of Obviousness.
- Regarding Claim 16. Ratner as modified discloses the system according to claim 15.  Trassl further discloses the motor housing (221), bore and driveshaft (217) of the motor (206).  Ratner as modified does not disclose an explosion proof shaft seal disposed in the bore.
However, the examiner contends that incorporation of an explosion proof shaft seal disposed in the bore is an obvious matter of design choice to protect the system from possible spark ignition of the lighter than air gas in instances where the gas is hydrogen for protection of the system as a whole.
- Regarding Claim 17. Ratner as modified discloses the system according to claim 15.  Trassl further discloses the motor housing (221).  Ratner as modified does not disclose wherein the motor housing further includes a flame arrestor.
However, the examiner contends that incorporation of a flame arrestor within the moto housing is an obvious matter of design choice to protect the system from possible spark ignition of the lighter than air gas in instances where the gas is hydrogen for protection of the system as a whole

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner in view of Park in view of Trassl.
- Regarding Claim 18. Ratner discloses a system (300, fig. 3 and 5-15) comprising: 
an altitude control system (20, fig. 5 “air mass fill and release mechanism” [0013]) comprising: 
a compressor assembly (24/26 fig. 5-8) including: 
a compressor housing (26) including an inlet, an outlet, and a central cavity (24) extending therethrough and joining the inlet to the outlet (fig. 5-8 illustrate the compressor housing which clearly has an inlet and outlet).  Ratner does not disclose a diffuser coupled to the compressor housing; a motor housing disposed within the central cavity at the inlet of the compressor housing; a motor disposed within the motor housing; and an impeller disposed within the compressor housing and coupled to a compressor driveshaft for rotation therewith; and a valve assembly coupled to an inlet opening of the inlet of the compressor including: a valve head configured to move into and away from the inlet opening so as to change a size of a circumferential area of the inlet opening; a valve driveshaft coupled to the valve head at a first end; and a motor assembly coupled to a second end of the driveshaft, wherein the valve head is configured to move between a first fully extended position within the inlet opening and a second retracted position away from the inlet opening, and wherein when the valve head is in the first fully extended position, the valve head is configured to occupy an entire circumferential area of the inlet opening and thereby prohibit free flow of contents into and out of the inlet opening.
However, Park discloses a compressor further comprising a diffuser (310) coupled to the compressor housing (100); a motor housing (100); a motor (400) disposed within the motor housing (100); and an impeller (300) disposed at an outlet (320), the impeller (300) coupled to a driveshaft (200) for rotation therewith, wherein the impeller (300) overlies the motor housing (100) such that the motor housing (100).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the compressor of Ratner to incorporate the additional features of the compressor of Park to allow for the compressor to function to move air efficiently into and out of the balloon of Ratner for time sensitive altitude control as detailed by [0103] of Ratner.
However, Trassl discloses a similar compressor which incorporates a valve assembly (fig. 2): a valve head (402) configured to move into and away from the inlet opening so as to change a size of the circumferential area of the inlet opening (illustrated by fig. 2 as the movement of the valve head will alter the size of the opening as the valve head moves); a driveshaft (217) coupled to the valve head (402) at a first end (illustrated by fig. 2); and a motor assembly (206) coupled to a second end of the driveshaft (217), wherein the valve head (402) is configured to move between a first fully extended position within the inlet opening and a second retracted position away from the inlet opening, and wherein when the valve head (402) is in the first fully extended position, the valve head (402) is arranged to occupy an entire circumferential area of the inlet opening thereby prohibiting free flow of contents into and out of the inlet opening (illustrated by fig. 2 and detailed within claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Ratner to incorporate the valve assembly details as disclosed by Trassl to allow for the valve assembly of Ratner to be fully sealable to ensure no loss of lifting gas for altitude control.
- Regarding Claim 19. Ratner as modified discloses the system according to claim 18, with the compressor assembly (24/26).  Park further discloses a rotating shaft assembly (200) that includes the compressor driveshaft (200), the rotating shaft assembly (200) further including: 
a bearing assembly (220) coupled to the compressor driveshaft (200), the bearing assembly (220) including an interior race extending around the driveshaft and a distal race extending around and spaced apart from the interior ring (illustrated by the figures); and 
a movable bearing carrier that houses the bearing assembly (220, illustrated by the figures); 
a motor (400) coupled to the rotating shaft assembly (200); and a biasing element (230) coupled to the bearing carrier and configured to bias the bearing carrier so as to preload the bearing assembly (220, see claim 1 of Park and [0006]).
- Regarding Claim 20. Ratner discloses the system according to claim 18, wherein the altitude control system (20) further comprises an electronics control assembly (300) including a circuit board including a processor configured to control the compressor assembly (“The payload 306 of balloon 300 may include a processor 312 and on-board data storage, such as memory 314. The memory 314 may take the form of or include a non-transitory computer-readable medium. The non-transitory computer-readable medium may have instructions stored thereon, which can be accessed and executed by the processor 312 in order to carry out the balloon functions described herein. Thus, processor 312, in conjunction with instructions stored in memory 314, and/or other components, may function as a controller of balloon 300” [0094]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-13 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding Claim 7, the prior art of record fails to disclose or teach “a compressor housing comprised of a first material having a first coefficient of thermal expansion ("CTE"); a rotating shaft assembly coupled to the compressor housing and including: a driveshaft comprised of a second material having a second CTE; and a bearing assembly coupled to the driveshaft, the bearing assembly including an interior race extending around the driveshaft and a distal race extending around and spaced apart from the interior ring; an axially movable bearing carrier housing the bearing assembly, the bearing carrier including a first upper portion, a second lower portion, and an intermediate projection therebetween; a motor coupled to the rotating shaft assembly; and a biasing element coupled to the bearing carrier and configured to bias the bearing carrier toward the bearing assembly so as to preload the bearing assembly; and an envelope configured to retain a ballast gas therein, wherein the compressor assembly is configured to regulate an amount of air within the envelope, and wherein the first CTE and the second CTE are different such that the first material is configured to expand at a rate that is different than the second material as ambient temperature changes” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 7 is neither anticipated nor made obvious by the prior art of record.  Claims 8-10 depend from claim 7 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “a compressor housing comprised of a first material having a first coefficient of thermal expansion ("CTE"); a rotating driveshaft coupled to the compressor housing, the rotating driveshaft comprised of a second material having a second CTE; a bearing assembly coupled to the driveshaft, the bearing assembly including an interior race extending around the driveshaft, a distal race extending around and spaced apart from the interior race by ball bearings positioned between the interior and distal races; and a preloading mechanism configured to dynamically compensate for differences in the first CTE and second CTE throughout a flight of the unmanned aerial vehicle by continually changing a preloading force applied to the bearing assembly” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claims 12-13 depend from claim 11 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        5 June 2022